UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6233



PAUL ROBERSON,

                                           Petitioner - Appellant,

          versus


TERRY O’BRIEN, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:06-cv-00414-sgw)


Submitted: April 26, 2007                        Decided: May 3, 2007


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul Roberson, Appellant Pro Se. Thomas Linn Eckert, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Paul Roberson, a federal prisoner, appeals the district

court’s orders denying relief on his 28 U.S.C. § 2241 (2000)

petition and his motion for reconsideration.            We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court. See Roberson v. O’Brien,

No. 7:06-cv-00414-sgw (W.D. Va. Jan. 31, 2007; filed Feb. 5, 2007,

entered Feb. 6, 2007).       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -